DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign document JP 10052002 cited in the information disclosure statement filed 12/14/2020 has not been provided by the applicant (as applicant provided copy of JP 2010052002), and therefore have not been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. (US Patent Application Pub. No.: US 2005/0105991 A1) in view of Hendershot, Jr. (US Patent No.: 5652493) and Moura et al. (US Patent No.: 7834618).
For claim 1, Hofmeister et al. disclose the claimed invention comprising: a housing (reference numeral 530, figure 18); a drive mounted to the housing (see figure 18); and at least one transport arm (reference numerals 536, 538) connected to the drive (through components 502 and 532, see figures 17, 18, 19); where the drive includes at least one rotor (reference numeral 542, also see annotated figure of Hofmeister et al. below) disposed in an isolated environment (see figure 18); at least one stator (reference numeral 540, also see annotated figure of Hofmeister et al. below) having salient pole structures each defining a salient pole with corresponding coil units (reference numeral 522) coiled around the respective salient pole structure and disposed outside the isolated environment (see figure 18) where the at least one salient pole of the at least one stator (reference numeral 540) and the at least one salient pole of the rotor (reference numeral 542) form a closed magnetic flux circuit between the at least one rotor and the at least one stator (see figure 18, also see annotated figure of Hofmeister et al. below); at least one seal partition (reference numeral 520, also see annotated figure of Hofmeister et al. below) configured to isolate the isolated environment (see figure 18); and at least one sensor including a sensor member (reference numeral 528) connected to the housing (sensor member attached to the partition 520 which is attached to the housing 530, see figure 18, also see annotated figure of Hofmeister et al. below); an encoder disc (reference numeral 526) which constitutes at least one sensor track connected to the at least one rotor (reference 

    PNG
    media_image1.png
    490
    862
    media_image1.png
    Greyscale

Hendershot, Jr. discloses a switched reluctance motor (see the Abstract), i.e. a variable reluctance drive, the rotor having salient poles of magnetic permeable material (reference numeral 6, see figures 1A, 1B, and also see column 5, lines 47-49), and Moura et al. disclose a magnetic sensor member (reference numeral 2130, figure 17, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the variable reluctance drive and magnetic permeable material as disclosed by Hendershot, Jr. for the rotor and also the magnetic sensor member with the at least one sensor track being disposed in the isolated environment and the magnetic sensor member being disposed outside the isolated environment as disclosed by Moura et al. for the sensor member and sensor track of Hofmeister et al. for predictably providing desirable detection of the positioning of the components for the device.  
For claim 2, Hofmeister et al. in view of Hendershot, Jr. and Moura et al. disclose the claimed invention except for at least a portion of the at least one seal partition being integral to the magnetic sensor member.  Moura et al. further disclose the seal partition (reference numeral 2140, figure 17) being integral to the magnetic sensor member (reference numeral 2130, see figure 17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal partition integral to the magnetic sensor member as disclosed by Moura et al. for the seal partition of Hofmeister et al. in view of Hendershot, Jr. and Moura et al. for predictably providing desirable detection of the positioning of the components for the device.  
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. in view of Hendershot, Jr. and Moura et al. as applied to claim 1 above, and further in view of Sato (US Patent Application Pub. No.: US 2008/0019816 A1) and Lott et al. (US Patent Application Pub. No.: US 2008/0290762 A1).
For claim 9, Hofmeister et al. in view of Hendershot, Jr. and Moura et al. disclose the claimed invention except for the at least one sensor track including a first track having a first pitch and at least a second track having a respective pitch that is different than at least the first pitch, and the at least one sensor including a first sensor corresponding to the first track and at least a second sensor corresponding to a respective one of the at least second track.  Sato discloses multiple sensor members .  

Allowable Subject Matter
Claims 14-18 allowed.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8, 11, and 12 are also objected to for their dependency upon aforementioned claims 3 and 10.

The following is a statement of reasons for the indication of allowable subject matter:  While prior art references disclose some of the invention as explained above in the present action, the prior art do not sufficiently disclose the combination of features including the at least one sensor comprising at least one ferromagnetic flux loop having a sensor air gap where the magnetic sensor member interfaces with the at least one ferromagnetic flux loop as disclosed in claim 3, the magnetic sensor member comprising a differential sensor having sensor elements arranged to substantially match a pitch of the at least one sensor track such that differential sine and cosine output signals are obtained from the magnetic sensor member as disclosed in claim 10, and a sensor controller for generating sensor signal commands to the at least one sensor based on sensor signals received from the at least one sensor, where the sensor signal commands effect a change in at least a predetermined characteristic of the sensor signals as disclosed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834